Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This action is responsive to the application filed on 01/17/2020 has a total of 10 claims pending in the application; there are 3 independent claims and 7 dependent claims, all of which are ready for examination by the examiner.  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: defining and providing more information of what the "CAN bus, kbit/s and µH " are and clearly point out the explanations to support the language of the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 19-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claimed instances of “CAN” lack support in the disclosure. Examiner suggests adding “a Controller Area Network (CAN) bus” instead.
Claim 12 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claimed instances of “kbit/s and µH” lack support in the disclosure. Examiner suggest adding “Killobit per second (kbit/s)” and “100 micro-Henries (µH)”. instead.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11, 19-20 recite the limitation “… transmit a transmission signal to a first bus wire of a bus of the CAN bus system, exclusive, collision-free access to the bus of the bus system by a user station being at least temporarily ensured in the bus system” these limitations are not clear what applicant is trying to claim, and “temporarily ensured” is indefinite.
Claim 11, 19-20 recites the limitation " receive the bus signal …" in claim 1, lines 6 and 10, claim 19-lines 10 and 13, claim 20 lines 8 and 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahrens et al. Publication (US 2010/0033163 A1) in view of DE HAAS et al. Publication (US 2017/0262394 A1). 

Claims 1-10 (Canceled).  

Regarding claim 11, Ahrens teaches a transceiver for a CAN bus system (a CAN bus transceiver [0006] FIG.1), comprising: 
a transmitter configured to transmit a transmission signal to a first bus wire of a bus of the CAN bus system (output driver known as high-side driver HS-D generates and transmits voltage and/or current level signals for transmission lines CAN-H “first bus line [0015]” and low-side driver (LS-D) for transmission line CAN-L “second bus line [0015]” to outputs COUT1 and COUT2 [0023] FIG.1), exclusive, collision-free access to the bus of the bus system by a user station being at least temporarily ensured in the bus system (the outputs COUT1 and COUT2 of comparators CP1 and CP2 are in a ratio relative to one another into a condition defined as normal condition or fault-free condition [0023] FIG.1), and configured to transmit the transmission signal to a second bus wire of the bus (output driver known as high-side driver HS-D generates and transmits voltage and/or current level signals for transmission lines CAN-H “first bus line [0015]” and low-side driver (LS-D) for transmission line CAN-L “second bus line [0015]” [0023] FIG.1);
a receiver configured to receive the bus signal transmitted on the first and second bus wires (Resistors R-H and R-L are coupled as first and second sensing means [receiver] to lines CAN-H and CAN-L [0023-24] FIG.2); and 
a diagnostic unit configured to detect a short circuit in the bus system (a fault-detection switching circuit ‘SENS’ detects a short circuit to ground or a short circuit to an external voltage [0023] FIG.4).
Ahrens does not explicitly teach the diagnostic unit being configured to carry out a diagnosis only in a predetermined communication phase of the bus signal.
	DE teaches the diagnostic unit being configured to carry out a diagnosis only in a predetermined communication phase of the bus signal (DE: the data rate on the bus corresponds to an arbitration speed of an arbitration phase, FIG. 6 shows the CAN/CANFD protocol in which two or more transmitters may be active on the CAN bus at the same time. 1) During an arbitration phase which may occur at the start of each CAN frame to determine the node which is allowed to transmit. In this example, the practical arbitration speed is 500 kbit/s, 2) During an error frame. At any moment in time a node is allowed to interrupt the communication to signal an error has being detected. The interrupting node in this example will send six dominant bits at arbitration speed (for example, 500 kbit/s) 3) During acknowledge bit. All nodes except the sending node of a finished message may send a dominant ACK bit to the bus to signal the proper format of the sent CAN frame. This take place at arbitration speed of 500 kbits/s [0083-86] FIG.6).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to have modified Ahrens to configure the diagnostic unit to carry out a diagnosis only in a predetermined communication phase of the bus signal in order to drive the bus to a dominant state and attempt to mitigate any new reflection on the CAN bus (DEE: [0057-61] FIG.6).

Regarding claim 12, the modified Ahrens teaches the transceiver as recited in claim 11, wherein the diagnostic unit is configured to carry out the diagnosis in the communication phase of the bus signal: (i) in which a transmission rate of the bus signal is equal to or less than 500 kbit/s when a common mode choke having an inductance of 100µH is connected upstream from the transceiver, and/or (ii) in which the transmission rate of the bus signal is lower than in another communication phase of the bus signal (DE: teaches 1)During an arbitration phase which may occur at the start of each CAN frame to determine the node which is allowed to transmit. In this example, the practical arbitration speed is 500 kbit/s 2) During an error frame. At any moment in time a node is allowed to interrupt the communication to signal an error has being detected. The interrupting node in this example will send six dominant bits at arbitration speed “for example, 500 kbit/s with t.sub.BIT=2 us” 3) During acknowledge bit. All nodes except the sending node of a finished message may send a dominant ACK bit to the bus to signal the proper format of the sent CAN frame. This take place at arbitration speed “500 kbits/s with t.sub.BIT=2 us” [0084-86] FIG.6).

Regarding claim 13, the modified Ahrens teaches the transceiver as recited in claim 11, wherein the diagnostic unit is designed to carry out the diagnosis in an arbitration phase in which a determination is made as to which of a plurality of user stations is next to temporarily obtain the exclusive, collision-free access to the bus of the bus system (DE: the data rate on the bus corresponds to an arbitration speed of an arbitration phase which is slower than a data rate of a data phase of the bus. FIG. 6 shows an example of multiple bus transmitters being active on the bus according to one or more of these scenarios [0077-86] FIG.6).  

Regarding claim 14, the modified Ahrens teaches the transceiver as recited in claim 11, wherein the diagnostic unit is configured to carry out the diagnosis with regard to a predetermined bit sequence (DE: The CAN controller 220 may receive bits from the bus (via the bus transceiver 210) and reconstruct the bits into a message to be interpreted by the microcontroller. The CAN controller may receive a message from the microcontroller 230 and provide it as serial bits to the bus via the CAN transceiver 210 [0033-34] FIG.2).  

Regarding claim 15, the modified Ahrens teaches the transceiver as recited in claim 14, wherein the predetermined bit sequence determines an end of a message that is to be transmitted via the bus (DE: The CAN controller 220 may receive bits from the bus (via the bus transceiver 210) and reconstruct the bits into a message to be interpreted by the microcontroller. The CAN controller may receive a message from the microcontroller 230 and provide it as serial bits to the bus via the CAN transceiver 210 [0033-34] FIG.2).    

Regarding claim 16, the modified Ahrens teaches the transceiver as recited in claim 14, wherein the diagnostic unit is configured to carry out the diagnosis only with regard to a portion of the predetermined bit sequence (DE: The CAN controller 220 may receive bits from the bus (via the bus transceiver 210) and reconstruct the bits into a message to be interpreted by the microcontroller. The CAN controller may receive a message from the microcontroller 230 and provide it as serial bits to the bus via the CAN transceiver 210 [0033-34] FIG.2).    

Regarding claim 17, the modified Ahrens teaches the transceiver as recited in claim 14, wherein the predetermined bit sequence is transmitted in a communication phase in which multiple user stations transmit at the same time (DE: the bit rate of the example of FIG. 6 is given as the arbitration bit rate. This is because the scenarios in which more than one bus transmitter is active at the same time occur all corresponds to the arbitration bit rate [0082-83] FIG.6).  

Regarding claim 18, Ahrens teaches the transceiver as recited in claim 11, further comprising: 
a reception comparator configured to receive the bus signals (comparators CP1 and CP2 receive bus signals [0023] FIG.5); 
a communication phase detection block connected in parallel to inputs of the reception comparator, the communication phase detection block configured to detect a present communication phase of the bus signal (outputs COUT1 and COUT2 of comparators CP1 and CP2 to detect short circuit based on specific condition of CAN-L and CAN-H [0023] FIG.5); 
wherein the diagnostic unit is configured to activate or deactivate its diagnosis based on a detection result of the communication phase detection block (The voltage dividers between the lines react to a fault condition by changed node voltages at nodes N1, N2 and N3. If the fault exceeds a certain limit value, the node voltages N1, N2 and N3 change so much that comparators CP1 and CP2 react thereto by reversing the outputs COUT1 and COUT2 [0023] FIG.5).    

Regarding claim 19, related to the same limitation set for hereinabove claim 11, where the difference used is the limitations were presented from a “system” side and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore, this claim was rejected for similar reasons as stated above.

Regarding claim 20, related to the same limitation set for hereinabove claim 11, where the difference used is the limitations were presented from a “method” side and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore, this claim was rejected for similar reasons as stated above.

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472